          Case 2:14-cv-07139-JCJ Document 286 Filed 07/23/19 Page 1 of 2


                                LANGER GROGAN & DIVER P.C.
                                         ATTORNEYS AT LAW
                                          1717 ARCH STREET
 HOWARD LANGER
 JOHN J. GROGAN*
                                              SUITE 4020
 EDWARD A. DIVER                        PHILADELPHIA, PA 19103                 *ALSO ADMITTED IN NEW JERSEY
                                                                               †
                                                                                 ALSO ADMITTED IN CALIFORNIA
 IRV ACKELSBERG                         PHONE: 215-320-5660
 PETER LECKMAN†                             FAX: 215-320-5703
     _____
 IRV ACKELSBERG
 DIRECT DIAL (215) 320-5701
 iackelsberg@langergrogan.com

                                           July 23, 2019

VIA ECF FILING

Hon. J. Curtis Joyner
United States District Court
Room 17614, U.S. Courthouse
601 Market Street
Philadelphia, PA 19103

                   Re:    Commonwealth of Pa. v. Think Finance, Inc., et al.
                          Civil Action No. 14-cv-07139

Dear Judge Joyner:

       Plaintiff, Commonwealth of Pennsylvania, and Defendants Think Finance and
Victory Park Capital are happy to report that a settlement has been reached by and
among these parties. As a result of the settlement, which is part of a nationwide
settlement pursuant to Rule 23, a significant fund will be established by Think Finance
for payments to consumer borrowers, including Pennsylvanians. Any outstanding
consumer indebtedness will be voided by Think Finance, and significant injunctive relief
will be put in place with Think Finance, if the settlement is finally approved by the
Bankruptcy Court in the Northern District of Texas.

        As the Court is aware, the parties have been engaged in lengthy settlement
discussions and mediation sessions under the auspices of the Bankruptcy Court. Those
efforts bore fruit in early June when a term sheet regarding a proposed class action
settlement and consensual chapter 11 plan was agreed upon. A copy of that term sheet
is attached herewith for the Court’s information. Today Bankruptcy Judge Hale
preliminarily approved the class action settlement and set November 6, 2019 for a final
approval hearing. Also attached is a copy of that order.

      The settlement contemplates that, thirty days after final approval by the
Bankruptcy Court, the Commonwealth, the Think Finance Defendants and the Victory
          Case 2:14-cv-07139-JCJ Document 286 Filed 07/23/19 Page 2 of 2
Letter to Hon. J. Curtis Joyner
June 23, 2018
Page 2


Park Capital Defendants will submit stipulations of settlement in this litigation. Because
the settlement is contingent on the final approval by Judge Hale, which will not take
place before the November final approval hearing, the settling parties expect to be
submitting those stipulations in December.

      No settlement has been reached between the Commonwealth and defendants
Kenneth Rees and National Credit Adjustors and cross-motions for summary judgment
remain pending.

                                                Respectfully,

                                                /s/ Irv Ackelsberg
                                                Irv Ackelsberg

cc: All Counsel (via ECF)
